The opinion of the court was delivered by
Bkewek, J.:
The single question is, as to when an order •of amercement becomes a lien on the real estate of the officer .amerced, situate within the county, whether at the date of the order,- or at the time of the levy of an execution issued thereon. The district court held that it became a lien from the day of its date, and we think this ruling was correct. In •§477, Gen. Stat., p.723, it is provided that, “all amercements so procured shall be entered on the record of the court, and shall have the same force and effect as a judgment.” But the contention of counsel is, that this applies only to amerce*578ments of officers of a county other than that from which the execution issued. There is plausibility and ingenuity in the argument made in support of this contention, but still we think it not convincing. It is based upon the arrangement of the sections of the statute concerning amercements. Sec. 472 provides for the amercement of a sheriff or other officer who refuses or neglects certain duties, and that the amercement shall be on motion in court, and two days’ notice in writing. This section is general, and if there were no other, would apply, to all officers, whether of the county in which the execution issued, or of any other county. It says nothing about the force and effect of the order, or the means of enforcing it. Sec. 473 provides for the amercement of clerks. Sec. 474 limits the amount of the amercement. Sec. 475 provides that where execution is issued to the sheriff of another county, he shall have it entered upon the execution docket of his county. Sec. 476 authorizes a return of such execution by mail. Sec. 477 forbids sending money collected on such execution by mail, unless specially instructed; and then follow these words: “In all cases of a motion to amerce a sheriff, or other officer of any county other than that from which the execution issued, notice in writing shall be given to such officer, as hereinbefore required, by leaving it with him, or in his office, at least fifteen days before the day on which such motion shall be made.” The section then closes with the words heretofore cited as to the force and effect of all amercements so procured. Upon this counsel says, that as certain amercements are named in the fore part of the section, the words, “all amercements so procured,” in the latter part, refer only to such amercements; that a limiting clause usually refers to its next preceding antecedent, and especially when there is no other antecedent clause in the same section to which it can refer. Still, as above stated, we cannot assent to this view. Sec. 477 does not contain full provisions for any class of amercement. It is itself based upon § 472, and simply extends the time of notice required .in certain cases. Such construction would make amercements, where the de*579linquent is an officer of another county, operative as judgments; while those against a delinquent officer of the same county, would not only be without the force of judgments, but would not be enforceable in' any way save by action; for there is no other provision in the statute authorizing an execution upon any order of amercement. No reason appears for so broad a distinction, and it is not reasonable to suppose the legislature intended it.
Again, §478 provides that each surety may be made a party to the judgment rendered as aforesaid against the sheriff, by action. If such judgment of amercement can be only against an officer of another county, as an action can only be commenced in the county where the defendant, or some one of them, resides or may be summoned, how often could the surety be reached and made a party to the judgment? Again, the same section provides that “Nothing herein contained shall prevent either party from proceeding against such sheriff, or other officer, by attachment, at his election.” Are we to infer from this that amercement takes away the remedy by attachment as to local delinquents?
Again, §479, which gives the sheriff who pays on an amercement order the right to enforce the original judgment, evidently implies by the use of the phrase “original judgment,” the rendering of a second or subsequent judgment; and is such right not given to the local as well as the outside sheriff?
Indeed, taking the several sections of the statute together, it seems clear that the legislature intended the provision first cited to apply to all amercements. Such was the practice and understanding in Ohio, from which these sections were taken, and our legislature, in adopting them, adopted them with the settled construction there. (Wadsworth v. Parsons, 6 Ohio, 449; Graham v. Newton, 12 Ohio, 210.)
The judgment will be affirmed.
All the Justices concurring.